Title: From François Adriaan Van der Kemp to John Quincy Adams, 24 July 1822
From: Van der Kemp, François Adriaan
To: Adams, John Quincy




Dear and Respected Sir!
Oldenbarneveld 24 July 1822.


If a Sense of duty did not compell me to address You with these few lines, I could not deem it proper to intrude on your more Serious occupations—but—where, perhaps, it might afford you an opportunity of doing good—even in attending to the duties of your High office, I trust, I Shall not need an excuse for this interference by the Secretary of State—while I am too well informed of John Quincy Adams Character, than that I Should indulge the thought, for one single moment, that I wanted an apology by Him.
My wish—my request—if you please is the appointment through your influential interest given by the President, to the Consulat of St. Thomas—in behalf of George Strawbridge. That worthy man did read Law with the late James A. Bayard, practised with credit to him Self, for some years in Delaware—relinquished the profession and united him Self with his Brother in his mercantile establishment—his character is irreproachable—his talents respectable and his integrity and industry would not be easily Surpassed—The employment of Such men is honorable is useful to any Government—would be employ’d under your administration I dare recommend him with as much confidence to your portection as I would my own son—as he fully deserves it.—and I doubt not—or even in time, you may be prompted to thank me, for having Solicited and obtained your Patronage in behalf of a man of Such real worth—This is the only way Mr Adams—in which I can reciprocate the numerous kindnesses of your respected Parents whose honoured frendship—for which I am thankful to a Bountiful God, I enjoy’d during forty years—and it is my sincere prayer—that your beloved offspring may contribute So much to your happiness and that of your Lady as you—and on this you may feel a cheering con Sciousness, effected for that Noble—exalted Woman, whom you was blessed to Providence to call with that endearing name your Mother—Never can the memory be obliterated by me—
Permit me to assure you, that I remain with unabated respect—and increased admiration / Dear & Respected Sir! / Your most obed. St.

Fr. Adr. vander Kemp




